 Case: 4:19-cv-01708-SRC Doc. #: 27 Filed: 09/16/19 Page: 1 of 2 PageID #: 235




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI


  NAKISHA FORD,
                              Plaintiff,


  v.
                                                           Cause No: 4:19-CV-1708 SRC

  PINE LAWN FOOD MARKET, INC., A&A
  GROCERY CORPORATION, MAZEN
  “MARIO” SAMAD, AKRAM “SAM”
  SAMAD,   SYLVESTER   CALDWELL,
  STEVEN BLAKENEY, & THE CITY OF
  PINE LAWN, MISSOURI,
                             Defendants.




          NOTICE OF PARTIAL VOLUNTARY DISMISSAL WITH PREJUDICE

       PLEASE NOTE that Plaintiff hereby voluntarily dismisses with prejudice PINE LAWN

FOOD MARKET, INC.

Respectfully submitted,

THE TATE LAW FIRM, LLC

/s/ Rufus J. Tate, Jr.___________
Rufus J. Tate, Jr. 46993
230 Bemiston Avenue, Suite 1470
Clayton, MO 63105
314.726.6495 Office
855.825.8283 Fax
tatelawfirm@gmail.com
 Counsel for Plaintiff Nakisha Ford

                                      Certificate of Service




                                                1
 Case: 4:19-cv-01708-SRC Doc. #: 27 Filed: 09/16/19 Page: 2 of 2 PageID #: 236



        I hereby certify that on September 16, 2019, I delivered a copy of the foregoing Voluntary

Dismissal to all counsel of record.

/s/ Rufus J. Tate, Jr.




                                                2
